             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

ANDREW WALKER
ADC # 118512                                                        PLAINTIFF

v.                      No. 5:16-cv-164-DPM

D. PAYNE, Employee, ADC, et al.                                   DEFENDANTS

                            JUDGMENT
     Walker's official capacity claims, his claims against the ADC, and
his deliberate indifference claims against Henderson and Cockrell are
dismissed with prejudice.    All other claims are dismissed without
prejudice.



                                D .P. Marshall Jr.
                                United States District Judge

                                   ,l.. O   1-t bivM y ;J..O/ ~
                                                     I
